Citation Nr: 1119200	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-42 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a psychiatric disorder, to include schizophrenia.  

2.  Entitlement to service connection for a psychiatric disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1998 to February 2001.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the RO that determined that new and material evidence had not been submitted to reopen previously denied claim of service connection for schizophrenia.

In September 2010, the Veteran and his mother testified at a hearing held at the RO before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service connection for a psychiatric disorder in an April 2004 rating decision, and he did not file a timely appeal from this decision.  

2.  The evidence received since the April 2004 rating decision is new and raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder, to include schizophrenia.  

3.  The currently demonstrated schizophrenia is shown as likely as not to have had its clinical onset during service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for a psychiatric disorder, to include schizophrenia.  38 U.S.C.A. 
§  5103-5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).  

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by schizophrenia is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§  1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 338 C.F.R. §§  3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist and New and Material Evidence

In this decision, the Board reopens the Veteran's claim of service connection for a psychiatric disorder, to include schizophrenia and grants the full benefits on appeal.  As such, no discussion of VA's duties to notify and assist is necessary.

The RO initially denied the Veteran's claim of entitlement to service connection for a psychiatric disorder in an April 2004 rating decision on the basis that it was not incurred in or related to service.  He was notified of this decision by means of a letter dated in May 2004, but did not appeal and the determination became final.  38 U.S.C.A. § 7105 (2010).

Following notification of an initial review and adverse determination by the RO, an NOD must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  

"Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 155 F.3d. 1356, 1363 (Fed. Cir. 1998).  

The evidence available at the time of the April 2004 rating decision consisted of service treatment records; Butler Memorial Hospital treatment records dated from February 2003 to June 2003; and various lay statements.  

The Veteran applied to reopen his claim in January 2009.  The evidence now includes additional private and VA treatment records, the Veteran's oral testimony given in September 2010, and written statements in support of his claim.  

In an August 2010 VA treatment record, a VA physician noted that the Veteran was hospitalized in service and discharged for a personality disorder, schizoid type.  He noted that Veteran received treatment a month after service in March 2001 where he was diagnosed with social phobia, depressive disorder, and an undetermined developing disorder.  He had a psychosis in 2003 and was diagnosed with chronic paranoid schizophrenia.  He had another break in November 2008.  

The VA physician stated that schizophrenia "often started with a prodrome [early symptoms] that could include nonspecific problems with anxiety and depression and trouble with function."  He stated that the prodrome started while he was in service and led to his being discharged and that, "[t]his same condition unfolded to become Chronic Paranoid Schizophrenia, which [led] him to be unable to work and [have]  limited social function."

The Board notes that the Veteran is competent to testify in regard to the onset and continuity of symptomatology for the claimed disabilities.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

That evidence is new, and does bear directly on the question of whether the Veteran's psychiatric condition was incurred in or aggravated by service.  

In the Board's opinion, this evidence provides a more complete picture of the Veteran's disability and its origin, and, thus, is not cumulative or redundant and raises a reasonable possibility of substantiating the claim.  As such, it is considered new and material and the claim is reopened.  


II.  Service Connection for an Acquired Psychiatric Disorder

The Veteran asserts that he developed symptoms of schizophrenia during his active service and was first diagnosed with a psychiatric disorder within one year of his discharge from service.  (See September 2010 Hearing Transcript, p. 5).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic diseases, epilepsies, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records reflect that he was discharged from service due to a personality disorder in February 2001.  

The medical reports from the VA dating from March 2001 to April 2009 noted treatment for a psychiatric condition to rule out social phobia and avoidant personality disorder.  The Veteran was diagnosed with social phobia and depressive disorder, not otherwise specified (NOS).  

The Veteran was noted to have had a psychosis in February 2003.  He was diagnosed with schizophrenia in February 2006.  He has also been diagnosed with generalized anxiety disorder, dysthymic disorder, mood disorder and depression.  A February 2009 VA treatment record noted that he had paranoia in service, but likely had no insight regarding symptomatology.

The private medical records dating from March 2003 to October 2009 included diagnoses of psychotic disorder, NOS; rule out schizoaffective disorder; and rule out schizophrenia, undifferentiated type in March 2003.  

A June 2003 private treatment record noted that the Veteran presented with chronic schizophrenia, acute exacerbation, which had its onset during service.

In an August 2010 VA treatment record, a VA physician noted that the Veteran was hospitalized in service and discharged for a personality disorder, schizoid type.  He noted that the Veteran received treatment a month after service in March 2001when he was diagnosed with social phobia, depressive disorder and an undetermined, developing disorder.  He had a psychosis in 2003 and was diagnosed with chronic paranoid schizophrenia.  He had another break in November 2008.  

The VA physician stated that schizophrenia "often start[ed] with a prodrome [early symptoms] that [could] include nonspecific problems with anxiety and depression and trouble with function."  He stated that the prodrome started while he was in service and led to his being discharged and that "[t]his same condition unfolded to become Chronic Paranoid Schizophrenia, which [led] him to be unable to work and [have]  limited social function."

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In ascertaining the competency and probative value of lay evidence, recent decisions of the United States Court of Appeals for Veterans Claims (Court) have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Here, the Veteran is competent to attest to his symptoms and feelings.  In sum, the Board finds the Veteran's testimony, to include his mother's statements regarding the onset of his symptomatology, plausible, credible and of probative value.  (See September 2010 Hearing Transcript).  

In particular, the Veteran, who had almost three years of service, filed a claim of service connection a approximately within a month after his discharge from service.  

At the September 2010 hearing, the Veteran's mother testified that he had difficulty in service and that she spoke to his commanding officer when her son was hospitalized for psychiatric treatment.  He said that her son had a psychiatric disorder.  (Id. at p. 9).  

The Veteran testified that he was a loner in service, had social phobia, and exhibited poor performance.  (Id. at 4).  The Board finds the Veteran and his mother are competent to attest to the symptomatology of the Veteran's mental state and duration of those symptoms.  As such, their opinions are probative as to the description of the Veteran's symptomatology, chronicity, and nexus.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim as to the theory of direct service connection.  The Veteran, however, is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e., where the evidence supports the claim or is in relative equipoise, the appellant prevails).  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Here, on this record, the Board finds the evidence to be in relative equipoise in showing that the Veteran's schizophrenia as likely as not had its clinical onset during his period of active service.  

In resolving all reasonable doubt in favor of the Veteran, service connection for schizophrenia is warranted.  


ORDER

As new and material evidence has been received to reopen the Veteran's claim of service connection for an innocently acquired psychiatric disorder, the appeal to this extent is allowed.  

Service connection for schizophrenia is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


